Cooper, C. J.,
delivered the opinion of the court.
We find nothing in the pleadings or in the evidence which warrants the complainants in the bill, the appellees here, in challenging the title of the appellant to the land in controversy. *755The defendant demurred to the bill, and one of the grounds of demurrer was that the complainants showed no title in themselves, and the court sustained the demurrer. The complainants asked and obtained leave to amend their bill, but no amendment was made, and the defendant, notwithstanding the fact that his demurrer had been sustained, filed an answer and a cross bill, and full proof was taken. But the evidence shows no state of facts upon which the complainants would be entitled to relief if their bill had been amended to fit the facts.
There is no allegation in the bill that conveyance of the legal title to the land was ever made to complainants. The evidence shows that Mathis conveyed the land “to the trustees of the Mathison school,” but who these trustees were is not shown, and it further appears that the body of people composing the ‘ ‘ Mathison school ’ ’ was a neighborhood gathering without any sort of regular or imperfect corporate existence. A short time thereafter the same persons who had paid the purchase money to Mathis, with a few exceptions, together with some others, thought it better to acquire more land, to increase the capacity of the building by making some additions thereto, and to extend the curriculum so that the school would be of higher grade. To this end they proposed to organize the Mathison high school, and, to effectuate this purpose, they directed the trustees of the Mathison school to surrender the deed Mathis had made to them, and requested him to make a conveyance to the trustees of the Mathison high school. The first deed was surrendered, and Mathis conveyed the land to the ‘ ‘ Mathison high school.” It is this deed, and a sheriff’s deed to the appellant, Pierce, made under an execution sale against certain parties as trustees of the Mathison high school, that the complainants seek to cancel. As we have said, it is not shown that complainants were grantees in the first conveyance. It is shown that they took part in the meetings at which the £ ‘ Mathison school ’ ’ and the ‘£ Mathison high school ’ ’ were professed to be organized, and were subscribers to the imaginary stock in *756the latter. But they do not seem to have ever had any title to the land, legal or equitable, and, so far as the pleadings or proof shows, Pierce, the appellant, has as much right to, the property as they. In truth, on the record, the bill seems to be one exhibited to settle a neighborhood quarrel, and, so far as we can discover, the aid of the court is sought by parties who have no title, legal or equitable, in themselves, and have no right to represent anyone who has such title.

The decree is reversed and the hill dismissed.